EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of nFinanSe Inc. (the “Company”) on Form 10-Q for the period ended March 29, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Raymond P. Springer, in my capacity as Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Raymond P. Springer Date: May 13, 2008 Raymond P. Springer Secretary and Chief Financial Officer
